Morton J.
delivered the opinion of the Court. The town of Westport appears to have been legally divided into school districts ; and the subsequent alterations of their limits does not affect their legality. Richards v. Dagget, 4 Mass. R. 534.
The prudential committee hired the plaintiff’s rooms for the use of a district school, and employed him to prepare them for that use. They were accordingly so occupied.
School districts are made corporations by St. 1826, c. 143, and are authorized to purchase, build or hire schoolhouses ; to furnish them for the use of schools ; and to raise money to defray the expenses thus incurred. It is the appropriate duty of the prudential committee to keep the schoolhouse in good order, to provide suitable furniture, fuel, &c., for the accommodation of the scholars, and if there be no schoolhouse belonging to the district, to hire rooms for the school. Clark v. Great Barrington, 11 Pick. 260.
The prudential committee is the only person authorized to *39perform this duty; and any contracts made by him m the due execution of it becomes the contract of the district; and they alone are bound by it. The committee is a public agent, and not personally liable for any thing done in pursuance of his legal authority.
His power is defined by law, and his appointment must be proved by the records of the district. He is competent to testify to the contract made by him, and to the fact of the keeping of a district school.
The plaintiff having made a contract with the district, through its authorized agent, to furnish and let his rooms for the use of a town or district school, is entitled to recover according to the terms of his contract. It is no defence, that the school was protracted by private contributions, or that the instructers were not legally employed or duly qualified for their situations. These are facts over which the plaintiff had no control.
If the prudential committee neglected his duty, or abused his authority in the selection of teachers, or if the district suffered the rooms to be used for purposes other than those for which they were hired, it will not absolve them from their contract.
Nor does the plaintiff’s right to recover depend, in any degree, upon the legal appropriation or distribution by the town, of the funds raised for the support of schools. His remedy is against the district, and cannot be affected by any act of the town.
The facts, that individuals aided the funds of the town by contribution in fuel, in the board of the instructers, or m money, and thus continued the school longer than it otherwise would have been kept, do not change the character of the school. They would have been no defence to the action ; and therefore the evidence tending to prove them was properly excluded.

Judgment of the Court of Common Pleas affirmed.